      Case 3:20-cv-08222-GMS Document 24 Filed 09/11/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Darlene Yazzie, et al.,                          No. CV-20-08222-PCT-GMS
10                  Plaintiffs,                       ORDER
11   v.
12   Katie Hobbs,
13                  Defendant.
14
15
16         Pending before the Court is the Emergency Motion for Preliminary Injunctive and
17   Declaratory Relief (Doc. 9) filed by Plaintiffs Darlene Yazzie, Caroline Begay, Irene Roy,
18   Donna Williams, Leslie Begay and Alfred McRoye (collectively “Plaintiffs”) requesting
19   an expedited briefing schedule and Plaintiffs’ Motion for Emergency Hearing on Motion
20   for Preliminary Injunction and Permanent Injunction (Doc. 21). Accordingly,
21         IT IS HEREBY ORDERED granting Plaintiffs’ Emergency Motion for
22   Preliminary Injunctive and Declaratory Relief (Doc. 9) and setting an expedited briefing
23   schedule as follows:
24         1. The response shall be due no later than September 14, 2020.
25         2. The reply shall be due no later than September 18, 2020.
26         IT IS FURTHER ORDERED granting Plaintiffs’ Motion for Emergency Hearing
27   on Motion for Preliminary Injunction and Permanent Injunction (Doc. 21). The hearing is
28   set for Tuesday, September 22, 2020 beginning at 9:00 A.M. The parties will immediately
      Case 3:20-cv-08222-GMS Document 24 Filed 09/11/20 Page 2 of 2



 1   inform the Court regarding whether they believe the hearing may be by video-conference
 2   or telephone, or whether it needs to be in person. Further, the parties will immediately
 3   inform the Court whether the hearing will be evidentiary, or whether it will be argument
 4   only, as well as the time necessary for such a hearing.
 5          There is currently pending with the Court a motion to intervene. The Court intends
 6   to rule on that motion after a hearing that will be set for Tuesday, September 15, 2020. It
 7   may, thereafter, make adjustments to this schedule.
 8          Dated this 11th day of September, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
